Citation Nr: 0419916	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  01-06 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
systemic lupus erythematosus (SLE).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant has reported periods of active duty for 
training (ACDUTRA) from December 1976 to June 1984.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas.

The issues of entitlement to service connection for SLE, a 
disorder of the hips and a right knee disability on a de novo 
basis are addressed in the REMAND portion of the decision 
below and are REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The M&ROC denied service connection for a disability of 
the hips when it issued an unappealed rating decision in 
October 1997. 




2.  The evidence submitted since the October 1997 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a disability of the 
hips, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The M&ROC denied entitlement to service connection for 
SLE when it issued an unappealed rating decision in November 
1998.

4.  The evidence submitted since the November 1998 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for SLE, and by itself or 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The M&ROC denied entitlement to service connection for a 
right knee disorder when it issued an unappealed rating 
decision in November 1998.

6.  The evidence submitted since the November 1998 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a disability of the 
right knee, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1997 rating 
decision, wherein the M&ROC denied entitlement to service 
connection for a disability of the hips is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.1103. 

2.  Evidence submitted since the November 1998 rating 
decision, wherein the M&ROC denied entitlement to service 
connection for SLE is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.1103.

3.  Evidence submitted since the November 1998 rating 
decision, wherein the M&ROC denied entitlement to service 
connection for a disability of the right knee is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105(c); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160(d), 
20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been established for a left ankle 
disability with reflex sympathetic dystrophy and for anxiety 
neurosis with post-traumatic stress disorder (PTSD), a left 
knee disability and a lumbar spine disability, all on a 
secondary basis.

Regarding SLE, the M&ROC received the veteran's initial claim 
in May 1998, which was supported with private medical records 
noting treatment for the disorder.  The M&ROC denied the 
claim in November 1998 upon finding apparently that the SLE 
was linked to implant surgery in light of a private report in 
1995.  In addition there was a private medical opinion of 
record in 1997 referring to fibromyalgia and chronic fatigue 
syndrome.  The M&ROC issued notice in November 1998 and the 
appellant did not appeal the decision.  

The appellant supported an application to reopen the claim in 
July 2000 with a medical opinion from JDJ (initials), MD, 
board certified in internal medicine, with extensive 
references provided to support the opinion.  

In summary, Dr. JDJ believed that there was strong evidence 
to support the diagnosis of lupus as early as 1984 "during 
active duty" based on joint pain and other manifestations 
observed in the veteran's medical treatment that were 
described as consistent with the process of lupus.  According 
to the report her symptoms, especially the joints, could be 
traced back as early as 1986 and her inflammatory problems 
back to 1984.  

Dr. JDJ stated that reflex sympathetic dystrophy, arthritis 
of the hips and spine and other manifestations were 
consistent with the clinical picture seen with SLE and 
antiphospholipids in young women.  Further, Dr. JDJ stated 
that a review of the histories taken by doctors at various 
bases date problems back prior to 1978.  According to Dr. 
JDJ, it is obvious in retrospect that lupus with 
antiphospholipid syndrome was present and never diagnosed as 
it should have been.  

VA clinical records dated early in 2000 noted a history of 
collagen disease following breast implant.  A VA rating board 
medical adviser wrote in October 2000 that the appellant's 
medical records from 1978 to 2000 had been reviewed.  
According to the reviewer, the service medical records 
provided no basis for consideration of autoimmune disorders 
and that orthopedic problems and pain control persisted 
during the year after discharge according to a 1985 report.  

The physician stated that the diagnosis of SLE was a later 
event, some time after 1988 and in addition to treatment for 
ankle/leg and breast implant complications the diagnosis of 
silicone induced atypical connective tissue disease appeared 
and this diagnosis was provided by multiple examiners.  The 
reviewer stated that the first positive ANA test date, if 
prior to early 1996, was not apparent from the record.  
Regarding the opinion from Dr. JDJ the VA physician stated 
that Dr. JDJ was correct that the possibility of SLE had 
existed in the appellant for an extended period but the 
medical reports of competent examiner's had provided no basis 
for the diagnosis of SLE related to her service period.   

A VA physician in October 2002 reported the diagnosis of SLE.  
In an April 2003 addendum, the examiner noted the appellant's 
records had been made available in an organized fashion and 
had been reviewed.  

Regarding the question of whether the appellant had evidence 
of lupus at the time of her active duty, noted as having been 
between 1979 and 1984, the examiner referred to three pieces 
of evidence.  First, the left ankle injury in 1979 was 
followed by two surgeries and swelling, sensory changes and 
pain that led to the diagnosis of reflex sympathetic 
dystrophy.  The examiner questioned whether there was any 
underlying arthritis or arthrophy but the record did not 
indicate whether or not the appellant had an inflammatory 
synovitis.  

The next consideration was the veteran's psychiatric problem, 
which can occur but is a common feature of lupus.  The next 
consideration was the history of multiple miscarriages that 
today, based on current knowledge, would lead a practitioner 
to check for antiphospholipid antibodies, which she had.  The 
VA clinician stated that although the appellant was not 
formally evaluated for lupus while she was on active duty the 
opinion, based on the factors discussed, was that it was as 
likely as not that the appellant did have lupus during her 
period of active duty. 

In response to a rating board request to specify the period 
of ACTDUTRA
when SLE was first manifested, the examiner stated in June 
2003 that this question could not be answered as the 
diagnosis of lupus is based on multiple events and pieces of 
evidence occurring "or" various points in time, some 
intermittent.  

The M&ROC contacted the same VA examiner again in August 2003 
in response to the rating board's insistence that the 
specific period of ACTDUTRA that contained supporting medical 
evidence for the opinion regarding the onset of lupus be 
identified.  

The physician stated that the opinion reflecting that it was 
as likely as not that the appellant had lupus during periods 
of active duty was not meant to indicate that she contracted 
it then but that it was probably present during some point 
"during these time".  


According to the transcribed conversation record, the 
physician stated that there was absolutely no way for her to 
state that lupus first manifested during a specific period of 
active duty, as testing necessary for the diagnosis of the 
condition was not then conducted.  Further, the examiner 
indicated that she could not state with any degree of 
certainty that the condition was aggravated during the 
periods of active duty.   

Turning to the hips, at M&ROC hearing in late 1985 the 
appellant stated that she had a hip problem from surgery.  
Although she did not specify the affected hip other joints 
she mentioned were on the left side (T 16).  The M&ROC in 
March 1986 denied the claim, in essence finding there was no 
disability shown to relate to military service or a service-
connected disability.  VA examination in 1987 found full hip 
abduction and left hip flexion to 25 degrees with pain. 

In 1997 the appellant claimed that bursitis and arthritis of 
the hips were secondary to a service-connected disability.  A 
VA examiner in 1997 did not have the claims file but noted 
her complaint of hip pain and catching.  The X-rays were read 
as showing normal hips.  Examination found flexion and 
abduction of the hips to 125 degrees and 45 degrees, 
respectively, and there was pain with rotation of the left 
hip.  The diagnosis was fibromyalgia syndrome as the probable 
source of much of the pain.  

The M&ROC received extensive records in June 1997 from 
several sources.  The military reports radiology of the hips 
in 1995 read as showing mild degenerative joint disease of 
both hips.  The clinical examination in a hospital summary 
noted radiology for the hips was unremarkable and that the 
hips had full range of motion.  A medical examination in late 
1995 noted tender points of the hips.  The diagnosis was 
history of chronic fibromyalgia.  A private physician's 
report from early in 1996 noted a history of hip problems 
since the early 1990's and that it was not clear weather this 
was related to silicone implants or abnormal gait. 

The M&ROC denied the claim in October 1997 finding the 
evidence did not relate a hip problem to a service connected 
disability of the left ankle.  The appellant was given notice 
in October 1997 and she did not appeal the decision.  

The appellant sought to reopen the claim in July 2000 and 
there was a May 1998 private report referred to a history of 
arthritis of the hips.  According to a January 2000 VA 
clinical report regarding management of her SLE, the hips had 
a full range of motion.  The hips were not directly mentioned 
in the reports of private hospitalization in 2001 and 2003.  
A VA examiner in October 2002 noted full range of motion of 
the left hip and nearly full, but painful, range of motion 
for the right hip.  The diagnosis was SLE.

As for the right knee, in April 1997 the appellant claimed 
that she had arthritis of the right knee secondary to the 
service-connected disability of the left lower extremity.  
Earlier VA records from 1987 showed a normal X-ray of the 
right knee and full flexion.  A VA examination in 1997 noted 
flexion 0-115 degrees, and radiology reported showing 
degenerative joint disease.  However the diagnosis was 
degenerative joint disease of the "left" knee and service 
connection was granted for the left knee.  Records received 
in June 1997 showed a July 1996 hospital report noting right 
patellofemoral chondromalacia with chronic pain.  

The M&ROC received extensive records in June 1997 from 
several sources.  The military reports radiology of the knees 
in 1993 that was unremarkable, the right knee radiology in 
1995 was read as showing mild joint space narrowing of the 
right knee.  The clinical examination in a hospital summary 
at that time noted radiology for the knees was unremarkable 
and that there was diffuse tenderness of the knee joints.  A 
medical examination in late 1995 noted full range of motion 
of the knee.  The diagnosis was history of chronic 
fibromyalgia.

The M&ROC in October 1997 denied service connection for the 
right knee as related to either the left knee or left ankle 
and issued notice to the appellant.  She did not appeal the 
rating determination.  

The appellant supported her application in May 1998 to reopen 
the claim with contemporaneous VA and private medical records 
that collectively referred to a history of arthritis of the 
knees, right knee effusion, and a right knee sprain for which 
she received a knee brace.  A private medical report from 
1996 noted patellofemoral chondromalacia.  

The M&ROC in November 1998 denied service connection upon 
finding that a right knee disability was not incurred in or 
aggravated by military service.  The M&ROC issued notice in 
November 1998 and the appellant did not initiate an appeal of 
the rating determination.

The appellant supported her July 2000 application to reopen 
the claim with private medical evidence showing recent 
surgery for the right knee and reporting that she now had 
arthritis of the right knee.  VA clinical records early in 
2000 noted she was scheduled for arthroscopic surgery of the 
right knee and X-rays disclosed degenerative joint disease 
that was slightly more severe in the right knee.  A VA 
clinical record entry in late 2002 noted the appellant 
continued to have right knee pain and tenderness and swelling 
with nearly a full range of motion.  The assessment was 
lupus.

Records of private medical treatment were received early in 
2004.  In November 2003, KLW (initials), MD, reported having 
first seen the appellant in 2001 to evaluate the right knee 
following an injury in 1999 and for arthroscopy early in 2000 
and again late in 2001 after which she did well.  It was 
reported that in March 2003 her service-connected left knee 
caused her to trip and fall onto her right knee and radiology 
studies revealed medial joint narrowing and possibility of 
bone bruise or fracture of the proximal tibia.  The pain 
never went away and she had a right total knee arthroplasty 
in June 2003.

The hospital report from her admission late in 2001 for right 
knee pain noted an injury in 1999 and that a partial 
meniscectomy followed.  According to the report, Dr. KLW did 
not believe that her SLE played any part in the right knee 
and that the knee was more of a mechanical problem.  The 
hospital report for the June 2003 admission noted the final 
diagnosis was medial compartment arthritis of the right knee.  
The history was essentially in accord with the November 2003 
statement. 

The M&ROC decision in October 2000 that continued the 
previous denials of service connection for SLE, the hips and 
the right knee is on appeal.

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An M&ROC determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.



The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment, but in 
October 2000.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
including active duty for training, or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§  101(24), 
1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).




Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  




Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  

This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b) (2003).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for SLE and disability of 
the hips and the right knee.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) on the 
mater of whether new and material evidence has been submitted 
would only serve to further delay resolution of the claim.  
Bernard, supra.


New & Material Evidence

The October 2000 M&ROC determination as to whether evidence 
is "new and material" for purposes of reopening is subject 
to de novo adjudication by the Board.  Barnett, supra.  
Contrary to the M&ROC's decision and for the reasons set 
forth below, the Board finds that new and material evidence 
has been submitted.  The claim is therefore reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denials were collectively either 
the SLE, hip or right knee disorders were not initially 
manifested during ACDUTRA or not related to one of the 
appellant's service-connected disabilities.  The argument 
advanced on appeal is directed to aggravation as a basis for 
service connection that has not been addressed fully.  
Additional medical treatment documentation and opinions have 
been associated with the claims file since the October 1997 
decision regarding the hips and November 1998 decision 
regarding the right knee and SLE that were the most recent 
rating determinations on these issues that were not appealed.  

This additional evidence is clearly new and material 
regarding SLE because the there is medical opinion that 
raises the question of aggravation.  This would include 
consideration of the several service-connected disabilities 
and the VA examiner in 2003 did not rule out aggravation as a 
possible basis for service connection on the basis of 
manifestations during ACDUTRA or by implication as a result 
of service connected disabilities.

Regarding the hips, this additional evidence is clearly new 
and material because it raises the questions of a 
relationship to SLE as the hips were evaluated in connection 
with SLE on the 2002 VA examination.  There is also the 
reasonably raised consideration of aggravation of 
fibromyalgia of the hips, which seems to be the diagnosis in 
the forefront.  

This additional evidence is clearly new and material because 
the veteran's service-connected left knee disability is 
implicated in a fall and disability that eventually required 
replacement of the right knee.  However, the evidentiary 
record is incomplete regarding the injury in 1999 to clearly 
support the medical opinion of a relationship to the left 
knee and whether there may have been a preexisting right knee 
disability that was aggravated as a result of the injury 
attributed to the left knee.  
The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the October 1997 and November 
1998 decisions contributes to a more complete picture of the 
circumstances surrounding the question as to whether the 
veteran's variously diagnosed right knee disorders are 
related to injury claimed to have been sustained as a result 
of the service-connected left knee, whether SLE was incurred 
in ACDUTRA or aggravated therein or by service-connected 
disabilities and whether a disability of the hips is related 
to the SLE.  Hodge, supra.  Consequently, the record contains 
new and material evidence, such that the Board must reopen 
the claims.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
SLE, a disability of the right hip and the left hip and for a 
disability of the right knee, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In August 2003 the M&ROC issued a VCAA notice letter to the 
veteran in connection with the claims currently on appeal 
which substantially complies with Quartuccio, Supra.

The evidence associated with the claims file in connection 
with the veteran's reopened claims of entitlement to service 
connection for SLE shows general references to periods of 
military service but there is inconsistent reporting of 
periods of ACDUTRA.  For example one list of duty periods 
extends through 1984 while another ends in 1982.  Clearly 
aggravation as a theory for service connection for SLE and 
the hips requires further consideration.  In addition the 
record is incomplete regarding the right knee injury in 1999 
or precisely the implication of the left knee in the injury 
that led to a right knee replacement.  

The Board is of the opinion that a contemporaneous, 
comprehensive VA special orthopedic examination of the 
veteran would materially assist in the adjudication of this 
appeal regarding the right knee and the hips and 
comprehensive systemic disease examination regarding SLE.  
See, e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated her 
for her right knee in 1999 specifically 
or any time prior to the total knee 
replacement, and for the hips and SLE at 
any time.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of her response, the VBA AMC 
should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
appellant by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any right knee and hip disorder(s) 
found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  


It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
disorder(s) of either hip found on 
examination is/are related to ACDUTRA 
service on any basis, or if preexisting 
such service, was/were aggravated 
thereby?

If the examiner determines that any 
existing hip disorder is not related to 
ACDUTRA service, he/she must address the 
following medical issues:

(1) Is it at least as likely as not that 
any chronic acquired hip disorder(s) 
found on examination is/are causally 
related to the service-connected 
disabilities of the left knee, low back 
or left ankle or SLE, if applicable?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left knee and/or low back or left ankle 
disabilities aggravate any chronic 
acquired hip disorder(s) found on 
examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired hip disorder(s) found on 
examination;


(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left ankle and knee and/or low back 
disability (ies) based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired hip disorder(s) 
found on examination is/are proximately 
due to the service-connected left knee 
and ankle and/or low back disability 
(ies) or SLE, if applicable.

Regarding the right knee, it is requested 
that the examiner address the following: 

Is it at least as likely as not that the 
appellant has a right knee disability 
related to ACDUTRA service on any basis, 
or if preexisting service, was aggravated 
thereby?

If the examiner determines that any 
existing right knee disability is not 
related to such service, he/she must 
address the following medical issues:

(1) Is it at least as likely as not that 
a right knee disability including total 
knee replacement is causally related to 
the service-connected disabilities of the 
left knee, low back or left ankle?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left knee and/or low back or left ankle 
disabilities aggravated a disability of 
the right knee and resulted in right 
total knee replacement?




(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the right knee disability;

(b) The increased manifestations of the 
right knee, which, in the examiner's 
opinion, are proximately due to the 
service-connected left ankle or knee 
and/or low back disability (ies), as 
applicable, based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of the right knee are proximately due to 
the service-connected left knee and ankle 
and/or low back disabilities as 
applicable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
examination of the veteran by a 
specialist in systemic diseases or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of the 
appellant's SLE.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  



The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that SLE 
is related to ACDUTRA service on any 
basis, or if preexisting service, was 
aggravated thereby?

If the examiner determines that any 
existing SLE is not related to such 
service, he/she must address the 
following medical issues:

(1) Is it at least as likely as not that 
SLE is causally related to the service-
connected disabilities of the left knee, 
low back or left ankle?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left knee and/or low back or left ankle 
disabilities aggravate SLE?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the SLE;


(b) The increased manifestations of SLE, 
which, in the examiner's opinion, are 
proximately due to the service-connected 
left ankle and knee and/or low back 
disability (ies) based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of SLE are proximately due to the 
service-connected left knee and ankle 
and/or low back disabilities).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claims of entitlement to 
service connection for SLE, a disability 
of the hips and the right knee on a de 
novo basis.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims of entitlement to 
service connection.  38 C.F.R. § 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



